DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claim 18 is directed to an invention (species) that is independent or distinct from the invention (species) originally claimed for the following reasons:
Ia.	Claims 8, 9, and 17 (to be examined), drawn to a precursor having a tubular hollow body made of a first material that is filled completely with a filling made of a second material, and a coating directly coupled to an outside of the hollow body (embodiment of applicants’ Figure 4).
Ib.	Claim 18 (to be withdrawn), drawn to a precursor having a base body and a bent tubular hollow body made of a first material and being coupled to the base body, wherein the hollow body has a first surface coating coupled directly to an outside of the hollow body and a second surface coating coupled directly to an inside of the hollow body, wherein the first and second coatings are each made of a second material (embodiment of applicants’ Figures 1 and 2).
Since applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
In claim 8, 1st line, add “said precursor” before “having” for clarity.
In claim 9, in the 3rd line from the end of the claim, delete “in” after “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (US 2015/0151385).
Regarding independent claim 8, Oda et al. disclose a precursor having the following structural features (see paragraphs [0064] and [0066]; and Figure 3):
a tubular hollow body (12) made of a first material that is thermally conductive;

a surface coating (13) that is directly coupled to an outside of the tubular hollow body (12), wherein the first material of the tubular hollow body (12) is aluminum-based, and the second material of the filling is zinc-based.
Regarding the preamble recitation “for producing a cooling apparatus”, applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP §2111.02(II).
Regarding claims 9 and 17, the tubular hollow body (12) would be configured to be formed into a bent configuration and cut to length into a desired shape.  With regard to the functional language (e.g., “wherein the coated and filled tubular hollow body is configured to be bent and cut to length into a desired shape”), the examiner has considered it.  However, the applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.  Regarding the limitation “the desired shape is a .

Allowable Subject Matter
Claims 1-7 are allowed.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on August 19, 2021.  The applicants have cancelled claims 19-21.  Claims 1-7 are in condition for allowance (see above section 6).  Claim 18 is now withdrawn from consideration based on amendments to its claim limitations that render its structural features as a different invention (species) from that of claims 8, 9, and 17 (see above section 1).  New claim objections are raised for claims 8 and 9 (see above section 2).  Claims 1-9 and 17 are currently under consideration in the application.

Applicants’ arguments with respect to claims 8, 9, and 17 have been considered but are moot because the new ground of rejection relies on a different interpretation of the structural features in the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 6, 2022